DETAILED ACTION
Regarding Claims 7-8, 10, 15-16, 19-20 and 25-27. Cancelled.
Claim Objections
The independent claims are objected to because of the following informalities:  The claim needs to delete the repeated “the sensor IC” in “authenticating…..the output of the sensor IC, the sensor IC, where the output of the sensor IC…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 11-14, 17-18 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The independent claims recite determining the signal representing the raw compensation data based on the sensor ID, but the original disclosure does not disclose any further detail as to how to perform said determination. As an example, the Paragraph [0037] simply states obtaining the raw compensation data from the sensor ID, but does not provide any further detail as to how to determine as claimed.
         The dependent claim 31 recites “calculate the one or more compensation parameters based on the raw compensation data and a compensation parameter algorithm,’ but the original disclosure does not disclose how to perform said calculation since no further detail in regard the compensation parameter algorithm is given.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 11-14, 17-18 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          The independent claims ambiguously recite determining a raw compensation data during the testing of the sensor IC, but also during the production of the sensor system.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.        Claims 1-6, 9, 11-14, 17-18, 21-24 and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “determining a sensor identifier corresponding to a sensor integrated circuit associated with a sensor system, determining, based on the sensor identifier, a signal representing raw compensation data, of one or more compensation parameters associated with the sensor IC, determine a first value of a physical unclonable function parameter associated with the sensor IC, determining one or more compensation parameters associated with the sensor identifier, including a first value of a physical unclonable function parameter associated with a testing of the sensor IC, authenticating and based on comparing the first value of the PUF parameter to a second value of the PUF parameter corresponding to the output of the sensor IC, wherein the output of the sensor IC is provided during the testing of the IC, authenticating the sensor IC, the determining the sensor identifier, the determining the signal representing the raw compensation data, and wherein the compensation parameter information and the sensor identifier are used to correct a measurement, performed by the sensor IC” are abstract ideas, as they involve a combination of mental process and usage of mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. Similar rejections are made for other independent and dependent claims.
          In Step 2A, the claims additionally recite “performing by the device and via the sensor IC, a measurement of a first physical property, storing by the device and based on authenticating the sensor IC, the sensor IC, sensor identifier and compensation parameter information associated with the one or more compensation parameters, and including at least the raw compensation data and the first PUF parameter and including at least the raw compensation data and the first PUF parameter on a controller of the sensor system,” but said limitations are merely directed to insignificant data collection activity (recited at high level of generality) involving measurement of a generic physical property, generic computer, sensor components and associated functionality associated with abstract idea implementation. Additionally, the claims recite the limitation directed to the sensor being one or more of a magnetic sensor, a temperature sensor, a pressure sensor, an acceleration sensor, a stress sensor, a voltage sensor, or a current sensor, but said limitation is merely directed to insignificant designation of sensors of use in the claimed invention, recited at high level of generality, with lack of any further detail as to how various claimed determining and measurement steps are done tailored to different type of sensors. Furthermore, the claims do not improve the functioning of any of the components recited. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “performing by the device and via the sensor IC, a measurement of a first physical property, storing by the device and based on authenticating the sensor IC, the sensor IC, sensor identifier and compensation parameter information associated with the one or more compensation parameters, and including at least the raw compensation data and the first PUF parameter and including at least the raw compensation data and the first PUF parameter on a controller of the sensor system,” but said limitations are merely directed to data collection activity (recited at high level of generality) involving measurement of a generic physical property, and generic computer and sensor components that are well-understood, routine and conventional. Additionally, the claims recite the limitation directed to the sensor being one or more of a magnetic sensor, a temperature sensor, a pressure sensor, an acceleration sensor, a stress sensor, a voltage sensor, or a current sensor, but said limitation is merely directed to insignificant designation of sensors of use in the claimed invention, recited at high level of generality that are well-understood, routine and conventional. As such, the claims do not recite additional elements that provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-14, 17, 21-24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al., US-PGPUB 2017/0016792 (hereinafter Shepherd) in view of Cambou, US-PGPUB 2018/0006830 (hereinafter Cambou)

          Regarding Claims 1, 11 and 17. Shepherd discloses determining, by the device, a sensor identifier corresponding to a sensor integrated circuit associated with a sensor system (Paragraph [0007], code that identifies the sensor set; Paragraph [0009], installing sensor set; load sensor with multiple Fibre Bragg Grating serving as an unique ID code for each sensor (Paragraph [0050]), determining, based on the sensor identifier, a signal representing raw compensation data, of one or more compensation parameters associated with the sensor IC (Paragraphs [0007]-[0008]; [0051], the signals received from the load is the raw data)

performing, by the device and via the sensor IC, a measurement of a first physical property to determine a first measurement provided by the sensor IC (Paragraph [0049], sensor set with load sensors 10 for the left axle), wherein the set of compensation parameters includes one or more parameters associated with correcting a measurement performed by the sensor IC (Paragraph [0002]; Paragraph [0051], convert between the signal received and values of the components of load sustained; Paragraph [0053])

determining the sensor identifier, the determining the signal representing the raw compensation data, the performing the measurement of the first physical property, and the storing the sensor identifier and the compensation parameter information occur during a production of the sensor system (Paragraph [0008], from a factory where the calibration is carried out; [0010], automatic calibration process in a factory, and performing calibration specific to each sub-assembly in which the sensor subset is installed; Paragraph [0059], unique ID during manufacture), and wherein the compensation parameter information and the sensor identifier are used to correct a measurement, performed by the sensor IC, during use of the sensor system (Claim 1; measured using the calibrated sensor set; Paragraph [0053]; Paragraph [0002], outputs of the transducer accurately converted into a measurement or correct measurement)

Shepherd does not disclose the authenticating the sensor IC during the production of the sensor system, determining a first value of a physical unclonable function (PUF) parameter associated with the sensor IC, the authenticating the sensor IC during the production of the sensor system, authenticating by the device and based on comparing the first value of the PUF parameter to a second value of the PUF parameter corresponding to an output of the sensor IC, wherein the output of the sensor IC is provided during the testing of the sensor IC

Cambou discloses authenticating the sensor IC during the production of the sensor system (Paragraphs [0022]-[0023]), and the compensation parameter information includes a first value of a physical unclonable function (PUF) parameter associated with the sensor IC, and wherein the method further comprises, measuring a second value of the PUF parameter associated with the sensor IC, determining whether the second value of the PUF parameter matches the first value of the PUF parameter; and either, authenticating the sensor IC when the second value of the PUF parameter matches the first value of the PUF parameter or determining that the sensor IC is not authentic when the second value of the PUF parameter does not match the first value of the PUF parameter (Abstract; Paragraphs [0003]-[0007]; Figs. 1-10 and the accompanying paragraphs) and based on determining to authenticate the sensor IC, the first value of the PUF and the second value of the PUF to be stored in a memory of the controller (Paragraphs [0030]; [0033]; Fig. 4)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Cambou in Shepherd and determine a first value of a physical unclonable function (PUF) parameter associated with the sensor IC, the authenticate the sensor IC during the production of the sensor system, authenticating by the device and based on comparing the first value of the PUF parameter to a second value of the PUF parameter corresponding to an output of the sensor IC, wherein the output of the sensor IC is provided during the testing of the sensor IC, so as to obtain highly precise measurement result with optimum correction under the strengthened cybersecurity sensor system.

          Regarding Claims 2 and 12. Shepherd discloses calculating the one or more compensation parameters based on compensation data associated with the sensor IC and a compensation parameter algorithm (Paragraph [0059], generation of calibration data)

          Regarding Claim 3. Shepherd discloses one or more set of compensation parameters are based on raw compensation data obtained using the sensor IC (Paragraph [0051], calibration data, includes all the associated calibration data or the set of compensation parameters)

          Regarding Claims 4, 13 and 21. Shepherd discloses the one or more parameters are based on parameter information that is unique to the sensor IC (Paragraph [0050]-[0051], unique ID and associated calibration data)

          Regarding Claims 5 and 14. Shepherd discloses the one or more compensation parameters are based on global compensation parameter information that is associated with a plurality of sensor ICs including the sensor IC (Paragraph [0057], global compensation parameter information is the fact that all the sensor sets are sensor set of the aircraft)

          Regarding Claim 9. Shepherd discloses the one or more compensation parameters are based on compensation parameter information received from a compensation parameter data structure that stores compensation parameter information associated with a plurality of sensor ICs (Paragraph [0051])

          Regarding Claims 22-24. Cambou discloses the first value of the PUF parameter includes a value representing an output provided by the sensor IC under a specific condition during a test of the sensor IC (Paragraph [0022]; [0024]; [0029]; [0036])

         Regarding Claims 28-30. Camou discloses the sensor is one or more of a magnetic sensor, a temperature sensor, a pressure sensor, an acceleration sensor, a stress sensor, a voltage sensor, or a current sensor (Paragraph [0021])

          Regarding Claim 31. Shepard discloses calculating the one or more compensation parameters based on the raw compensation data and a compensation parameter algorithm (Paragraph [0059])

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd, US-PGPUB 2017/0016792 in views of Cambou, US-PGPUB 2018/0006830 as applied to Claims 1 and 17, and further in view of Youssefi et al., US-PGPUB 2010/0153047 (hereinafter Youssefi)

          Regarding Claims 6 and 18. The modified Shepherd does not disclose determining first verification information associated with the sensor IC, computing second verification information based on compensation parameter information associated with the sensor IC, determining whether the second verification information matches the first verification information; and either, verifying that the compensation parameter information corresponds to the sensor IC when the second verification information matches the first verification information; or determining that the compensation parameter information does not correspond to the sensor IC when the second verification information does not match the first verification information

Youssefi discloses verifying the calibration status of a diagnostic instrument, which includes determining first verification information associated with the diagnostic instrument, computing second verification information based on the compensation parameter information, determining whether the second verification information matches the first verification information, and either, verifying that the compensation parameter information corresponds to the diagnostic instrument when the second verification information matches the first verification information; or determining that the compensation parameter information does not correspond to the diagnostic instrument when the second verification information does not match the first verification information (Abstract; Paragraph [0042]; Fig. 4; Paragraph [0044]-[0046]; Paragraph [0052]; Paragraph [0055])
  
          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Youssefi in the modified Shepherd and determine first verification information associated with the sensor IC, compute second verification information based on the compensation parameter information, determine whether the second verification information matches the first verification information, and either, verify that the compensation parameter information corresponds to the sensor IC when the second verification information matches the first verification information, or determine that the compensation parameter information does not correspond to the sensor IC when the second verification information does not match the first verification information, so as to accurately perform sensor compensation using the most accurate compensation parameters.

Response to Arguments
12.          The rejections have been updated as shown above, based on the amendment.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865